Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 31 August 2020 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 15-21 is/are rejected under 35 US.C. § 101 because the claimed invention is directed to nonstatutory subject matter.
	The claim(s) 15-21 is/are drawn to a “computer program product” comprising computer-executable instructions.  The Specification [0012] discloses “a computer program product (such as a non-transitory computer-readable medium or an item of software for download over a communication network)”.  Thus, applying the broadest reasonable interpretation in light of the Specification and taking into account the meaning of the words in their ordinary usage as they would be understood by one of ordinary skill in the art (MPEP §2111.01), the claim as a whole covers software per se, 
Therefore, claim(s) 15-21 is/are directed towards non-statutory subject matter (See MPEP section 2106, Seventh Edition, Revision No. dated February 2000, at page 2100-10 and 2100-11). 
Other dependent claims, which are not specifically cited above are also rejected because of the deficiencies of their respective parent claims.

Examiner’s comment:  A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 US.C. § 101 by adding the limitation “non-transitory” to the claim term (Kappos memo dated January 26, 2010 available at http://www.uspto.gov/patents/law/notices/101_crm_20100127.pdf).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites: “in response to receiving a status request from a mobile device that is connected to the same local area network as the media device”. Claim 1 previously recites “the media device to be discoverable by one or more mobile devices that are connect to a same local area network as the media device”, which may encompass a plurality of mobile devices. Thus, the subsequent recitation of ‘a mobile device’ is indefinite as it is unclear if the ‘a mobile device’ is necessarily a part of the previously recited ‘one or more mobile devices’ or is directed toward an entirely different ‘mobile device’. Although Examiner will continue Prosecution under the assumption that the recited ‘a mobile device’ is indeed one of the previously recited ‘one or more mobile devices’, appropriate corrections are required to clarify the issue.
Claim 1 recites: “in response to receiving a status request…transmitting the encoded offer data associated with the purchase of the content item to the mobile device, wherein the encoded offer data causes a payment user interface to be present on the mobile device
Claim 1 recites: “receiving a cast request from the mobile device” which is indefinite for similar reasons as above. 
Claim 1 recites: “in response to the cast request…accepts the cast request from the mobile device” which is indefinite for similar reasons as above.
Claims 8 and 15 respectively suffer similar deficiencies as Claim 1 above.
Claims 2-7, 9-14, and 16-21 are rejected as being dependent on a rejected Claim.
Claim 2, 4-7, 9, 11-14, 16, and 18-21 recite: “the mobile device” which is indefinite for similar reasons as Claim 1 (see above). Appropriate corrections are required.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J KIM whose telephone number is (571)272-2767.  The examiner can normally be reached on 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/WILLIAM J KIM/Primary Examiner, Art Unit 2421